Citation Nr: 0310985	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post arthroscopy and dislocation of the right (major) 
shoulder, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1985 to February 
1988 and from January 1992 to January 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision by 
the RO which, in part, granted service connection for the 
right shoulder disability and assigned a noncompensable 
evaluation, effective from September 15, 1997.  

By rating action in February 1999, the RO, in part, assigned 
a 10 percent evaluation for the right shoulder disability, 
effective from June 19, 1997, the date of receipt of the 
veteran's original claim.  38 C.F.R. § 3.400(b)(2)(i).  A 
personal hearing before a member of the Board in Washington, 
DC was held in January 2000.  The Board remanded the appeal 
to the RO for additional development in March 2000.  

By rating action in September 2001, the RO assigned an 
increased rating to 20 percent for the right shoulder 
disability and a separate 20 percent evaluation for scapula 
mononeuropathy of the dorsalis scapula nerve of the right 
shoulder, each effective from June 19, 1997.  The RO also 
denied service connection for tinnitus.  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the evaluation assigned for 
nerve injury to the right shoulder or the denial of service 
connection for tinnitus.  Accordingly, these two issues are 
not in appellate status and will not be addressed in this 
decision.  

In December 2002, the Board undertook additional development 
of the issue on appeal.  


FINDINGS OF FACT

1.  The veteran, without demonstrating good cause, did not 
report for a VA examination in conjunction with his claim for 
an increased rating.  

2.  The medical evidence of record since service connection 
was granted for the right shoulder disability shows range of 
motion to above shoulder level with some pain, crepitus, and 
subluxation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post arthroscopy and dislocation of the right 
shoulder, based on an initial determination, are not met.  38 
U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.59, 4.71a, Part 4, including Diagnostic Code 5202 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The veteran was notified of the VCAA 
by letter dated in May 2001.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions as contained in the October 1997 rating action, 
the April 1998 statement of the case (SOC), the March 2000 
Board remand, and the February 1999 and September 2001 
supplemental statements of the case (SSOC) have provided the 
veteran with sufficient information regarding the applicable 
criteria for rating his disability, what evidence had been 
obtained, and why this evidence was insufficient to award a 
rating in excess of 20 percent for the right shoulder 
disability.  Furthermore, in an October 2000 letter, the RO 
informed the veteran that his failure to respond to earlier 
correspondence would result in the RO making a decision based 
on the record.  The RO encouraged him to undergo a VA medical 
examination, and requested that he provide the names and 
addresses of health care providers in order that his records 
might be obtained.  He did not appear for the physical 
examination, nor did he respond to the correspondence.

In August 2002, the veteran's representative notified the 
Board of the veteran's recent change of address to a Post 
Office Box in Marshall, Virginia.  In September 2002, the 
veteran was notified by letter that the member of the Board 
who conducted his hearing in January 2000 was no longer 
employed by VA and that he was entitled to another hearing.  
He was asked to specify whether he wanted another hearing 
and, if so, what type of hearing he desired.  The veteran did 
not respond, nor was the letter returned by the U. S. Postal 
Service as undeliverable.  In March 2003, another letter was 
mailed to the veteran at the same address which explained 
what evidence was to be provided by him, what evidence VA 
would obtain, and who to contact if he had any questions.  
The veteran was also notified that he was being scheduled for 
a VA examination, and of the consequences if he failed to 
report for that examination.  That letter was returned by the 
Postal Service and was marked "unable to forward."  The 
Postal Service indicated that the veteran had closed his P.O. 
Box and gave no forwarding address.  

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in his claim for a higher rating, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  The veteran also testified at a personal 
hearing before a member of the Board in January 2000, and has 
adequate representation by a service organization with 
knowledge of the VA benefits system.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
appeal have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim for 
increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Factual Background

An Application for VA Compensation for a claim of service 
connection for, in part, a right shoulder disability was 
received from the veteran in June 1997.  

Based on evidence in the service medical records of treatment 
for recurrent right shoulder dislocations during service, the 
RO granted service connection for status post arthroscopy and 
dislocation of the right (major) shoulder, and assigned a 
noncompensable evaluation, by rating action in October 1997.  

When examined by VA in June 1998, the veteran's complaints 
included pain, limitation of motion, and recurrent 
dislocations of the right shoulder.  (He also complained of 
numbness and other neurological problems for which he has 
been assigned a separate rating.  As this aspect of his right 
shoulder disability is not in appellate status, the Board 
will discuss only those manifestations pertinent to the 
musculoskeletal system.)  The veteran denied any lost time at 
work because of his right shoulder disability, but said that 
it did impact on his job.  He did not elaborate on how it 
impacted his job performance.  On examination, there was 
marked crepitus, but no swelling or deformity.  There was 
extreme pain on manipulation with full range on passive 
motion.  Abduction and forward elevation was from 0 to 180 
degrees with internal and external rotation to 90 degrees.  
The right arm was weaker than the left with strength of 4/5.  
Active forward elevation was to 160 degrees with abduction to 
150 degrees.  Internal rotation was unchanged and external 
rotation was to 60 degrees.  There was no muscle atrophy.  A 
CAT scan of the right shoulder was normal.  The diagnoses 
included residual recurrent dislocation of the right shoulder 
with chronic pain and decreased range of motion.  The 
examiner noted that the claims file was not available for 
review.  

By rating action in February 1999, the RO assigned an 
increased rating to 10 percent, effective from the date of 
receipt of the veteran's claims.  

At a personal hearing before a member of the Board in 
Washington, D.C. in January 2000, the veteran testified that 
he worked as a security guard, and that he had not lost 
anytime at work because of his right shoulder disability as 
his job did not require any heavy lifting.  He testified that 
he had difficulty lifting anything over 50 pounds; that he 
avoided any type of vigorous activities involving his right 
arm, and that his arm was easily fatigued.  

When examined by VA in April 2001, his complaints included 
the following: shoulder stiffness in the morning, difficulty 
driving long distances or lifting more than about 20 pounds 
without pain; pain when brushing his teeth or hair, and an 
inability to do push-ups or to sleep on his right side.  He 
also reported that he lost two days of work during the 
previous month because of his right shoulder disorder.  In 
addition to the findings noted on the earlier examination, 
there was some subluxation in the shoulder joint, and no 
fluid in the joint.  There was no deformity in the right 
shoulder and the muscles on both sides were symmetrical and 
well developed.  Reflexes were normal with some decreased 
strength on the right side as compared to the left.  Passive 
forward elevation and abduction was painless from 0 to 100 
degrees, and painful from 100 to 120 degrees.  Passive 
internal and external rotation was painless from 0 to 60 
degrees, and painful from 60 to 70 degrees.  The veteran 
could hold a 5-pound weight in each hand with arms extended 
and elevated for one minute before dropping the weight in his 
right hand; he could hold the weight in the left hand for a 
few minutes longer without any problem.  After exercising, 
passive forward elevation and abduction was painless from 0 
to 80 degrees, and painful from 80 to 90 degrees.  X-ray 
studies of the right shoulder showed no significant 
abnormalities.  The diagnoses included residual recurrent 
dislocation of the right shoulder with limited range of 
motion and chronic pain.  The examiner noted that the claims 
file was not available for review.  

By rating action in September 2001, the RO assigned an 
increased rating to 20 percent for status post arthroscopy 
and dislocation of the right (major) shoulder, and a 20 
percent evaluation for scapula mononeuropathy of the 
dorsalais scapularis nerve.  

Increased Ratings - In General

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

As noted above, service connection for status post 
arthroscopy and dislocation of the right shoulder was 
established by rating action in October 1997.  A 20 percent 
evaluation was subsequently assigned, effective from June 19, 
1997, the date of receipt of the veteran's original claim.  

The 20 percent evaluation for the right shoulder disability 
is rated under 38 C.F.R. § 3.71a, Diagnostic Code (DC) 5202, 
which provides for an 80 percent rating for a major extremity 
when there is impairment of the humerus manifested by loss of 
head (flail shoulder).  A 60 percent rating is provided for 
nonunion (false flail joint) of a major extremity.  Fibrous 
union of a major extremity shall be rated 50 percent.  
Malunion with marked deformity shall be rated 30 percent, and 
with moderate deformity 20 percent.  Recurrent dislocation at 
the scapulohumeral joint with frequent episodes and guarding 
of all movements shall be rated 30 percent and 20 with 
infrequent episodes and guarding of movement at shoulder 
level.  

Full range of motion of the shoulder is measured from zero to 
180 degrees in forward elevation (flexion) and abduction, and 
zero to 90 degrees in external and internal rotation.  38 
C.F.R. § 4.71, Plate I (2002).  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation - the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation.  38 C.F.R. 
§ 4.71.  

In the instant case, x-ray studies and a CAT scan of the 
right shoulder showed no pertinent abnormalities.  That is, 
there was no evidence of malunion, fibrous union, nonunion 
with false flail joint, or loss of head of the humerus (flail 
shoulder).  While the veteran complained of recurrent 
dislocation, they are not shown to be more than infrequent, 
and there was no evidence of guarding.  Thus, a rating in 
excess of 20 percent under DC 5202 is not warranted.  

The Board has also examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence that the 
veteran has ever been diagnosed with ankylosis of the 
shoulder.  Rather, motion is still shown to be present.  
Thus, DC 5200 is not for application.  Additionally, the 
veteran has good range of motion to above shoulder level.  
That is, he can raise his right arm to above shoulder level 
with both passive and active motion, albeit with some pain 
beginning at 80 degrees or more.  A higher evaluation of 30 
percent requires limitation of motion of the shoulder to 
midway between side and shoulder level or to approximately 45 
degrees.  Therefore, a higher evaluation under DC 5201 is not 
warranted.  The maximum rating for impairment of the clavicle 
and scapula is 20 percent, so assignment of a disability 
rating under DC 5203 would provide no advantage to the 
veteran.  These diagnostic codes are factually inapplicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board notes that the veteran failed to 
report for a scheduled VA examination in April 2003.  The 
purpose of the examination was to evaluate the severity of 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 and the 
holding in DeLuca.  The specific level of functional 
impairment cannot be ascertained without a comprehensive 
examination, which VA attempted to accomplish, and the 
available medical evidence does not provide sufficient 
information to evaluate the current level of functional loss.  
Thus, the Board is unable to assess functional loss.  

The Board notes that in his substantive appeal received in 
June 1998, the veteran stated that if he was awarded a 30 
percent evaluation for his right shoulder disability, he 
would not go forward with his appeal.  As indicated above, 
the veteran was granted two separate 20 percent evaluations 
for his right shoulder disability in a subsequent rating 
action in September 2001.  The veteran's failure to notify VA 
of his change of address or to inquire as to the status of 
his appeal suggests that he was satisfied with the increased 
rating.  In any event, the current medical evidence of record 
does not show a level of impairment in the right shoulder to 
warrant a rating in excess of the 20 percent evaluation 
currently assigned.  

The veteran is hereby notified that he may reopen his claim 
with additional evidence showing an increase in 
symptomatology or functional loss; and he is encouraged to 
comply with any requests from the VA for additional 
information and to appear for any scheduled examinations.  He 
is also advised of the need to keep the VA informed of his 
whereabouts so that appropriate development of his claim may 
be accomplished.  

ORDER

An increased evaluation for status post arthroscopy and 
dislocation of the right shoulder, based on an initial 
determination, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

